Citation Nr: 0302355	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
October 1970.  The veteran also had various periods of 
inactive duty training and active duty for training, to 
include a period of inactive duty training from July 11, 1993 
to July 14, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which in pertinent part, denied the veteran's claim 
of entitlement to service connection for a back disability.  
The veteran subsequently perfected this appeal.

The veteran presented testimony at a videoconference hearing 
before the undersigned in September 2001.

In August 2002, the Board remanded this issue for further 
action.  The case has since returned to the Board.  


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.	The veteran has a current low back disability.

3.	The preponderance of the evidence is against a finding 
that the veteran's current low back disability is related 
to a period of active military service or events therein.



CONCLUSION OF LAW

A low back disability was not incurred or aggravated during a 
period of active military service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran was 
notified of the laws and regulations pertaining to service 
connection for a low back disability in the March 2001 rating 
decision, the May 2001 statement of the case (SOC), the June 
2001 supplemental statement of the case, and the September 
2002 supplemental statement of the case (SSOC).  These 
documents also advised the veteran of the evidence of record 
and of the reasons and bases for denial.  The August 2002 
Board decision and remand informed the veteran of the 
enactment of the VCAA.  In October 2002, in connection with 
other pending claims for service connection, the veteran was 
notified of his rights in the VA claims process.  The veteran 
was informed that upon receipt of the required information 
and/or authorization, the RO would request VA and/or private 
treatment records.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
claims folder contains the veteran's service medical records 
from his first period of active service and copies of all 
military medical records from the State Military Department, 
Office of the Adjutant General, in Montgomery, Alabama.  The 
veteran has submitted various private medical records.  The 
veteran has not submitted authorizations for additional 
private treatment records or identified additional VA records 
that need to be obtained.  In keeping with the duty to 
assist, the veteran was provided VA examinations in September 
1995 and May 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran contends that he is entitled to service 
connection for a low back disability.  In connection with his 
August 1995 claim, the veteran reported that he injured his 
back at the same time he broke his right heel.  In April 
2001, the veteran was contacted to discuss his claim.  He 
reported that he fell about 8 feet from a ladder breaking his 
heel and jarring his entire body.

At the September 2001 videoconference hearing, the veteran 
reported that he injured his back during his first period of 
active duty in the Navy and that he subsequently aggravated 
it while serving in the Army National Guard.  He reported 
that the initial injury occurred when he was lifting heavy 
bombs.  He got a tingling sensation down the backside of his 
left leg and he went to sick bay.  He reported that he 
received a shot and that the doctor said it was just a 
sprain.  The veteran testified that he aggravated his back in 
the Army National Guard when he fell off a ladder.  He 
contends that the doctor x-rayed his back at that time but 
did not put anything in the report.  The veteran indicated 
that prior to his ladder fall, the only other time he injured 
his back was while he was in the Navy.  

On pre-induction examination in March 1969 and on examination 
for release to inactive duty in September 1970, the veteran's 
spine was determined to be normal on clinical evaluation.  
Service medical records for the veteran's first period of 
service do not indicate any complaints or treatment for back 
pain.  

National Guard records indicate that on examination for 
enlistment in 1976, the veteran's spine was determined to be 
normal and the veteran denied recurrent back pain.  The 
veteran underwent periodic examinations in April 1981, March 
1985, October 1988, July 1990, and November 1991, and his 
spine was reported as normal.

Records from the Southeast Alabama Medical Center indicate 
that the veteran presented to the emergency room in April 
1990 with a chief complaint of back injury.  He reported that 
he was getting out of bed and fell because his back did not 
have any strength when he stood up.  He denied any specific 
injury to his back but indicated it was possibly due to 
pushing and lifting equipment the day before.  Diagnosis was 
lumbar strain.  The veteran was seen again for back pain in 
December 1991.  Diagnosis was acute lumbosacral strain and 
spasm.

In June 1992, the veteran presented to the emergency room 
with complaints of a sharp pain in the lower back.  He could 
not recall any heavy lifting or odd turns.  Diagnosis was 
lumbar strain.  The veteran was seen again in January 1993.  
He reported that 3 days prior he began having lower back 
pain.  He did not remember doing anything at work to strain 
his back.  He reported a history of a back injury at work.  
Diagnosis was acute lumbar strain.  

In July 1993, the veteran presented to the emergency room at 
Lyster Army Hospital with complaints of an injury to the 
right ankle and 3, 4, and 5 metatarsals.  He reported that he 
was on a ladder cleaning windows when he fell.  He complained 
of pain in the heel area and some swelling to the ankle and 
foot.  The examiner noted there was no other injury or loss 
of consciousness.  X-rays revealed a calcaneal fracture.  

In January 1994, the veteran was seen at Southeast Alabama 
Medical Center for a follow up of back pain.  He reported 
that he woke up hurting the day before and was seen in the 
emergency room.  He indicated that this was not a new injury 
but was from 2 years ago.  Diagnosis was acute lumbar strain.  
The veteran was seen for recurrent back pain in May 1994.  He 
reported that he fell approximately 2 years prior and has 
recurrent episodes of low back pain with muscle spasms.  
Diagnosis was lumbar strain. 

The veteran underwent a VA spine examination in September 
1995.  He reported that he fell in 1993 while on active duty 
in the National Guard and that he had the onset of pain in 
his lower back.  X-rays of the lumbosacral spine were 
reported as normal.  Diagnosis was history of chronic low 
back pain.  

On periodic examination in December 1995, the veteran 
reported recurring low back pain that he related to a ladder 
fall in 1993.  Clinical evaluation of the spine was reported 
as normal.

Magnetic resonance imaging (MRI) in September 1999 indicated 
mild central type spinal stenosis.  In July 2000, the veteran 
was evaluated by Dr. Maddox at Southern Bone & Joint 
Specialists.  He complained of chronic low back pain.  He did 
not recall a specific low back injury and it was noted that 
this was a gradual somewhat insidious problem.  

The veteran underwent a VA examination in May 2001.  The 
examiner noted that the C-file was reviewed and he was unable 
to find any corroboration of the patient's complaints of a 
back injury or back pain in the July 14, 1993 time frame.  
The veteran reported that in 1970, while in the Navy, he 
lifted a heavy object and experienced back pain but received 
no treatment at that time.  He was discharged and in 1973 to 
1974 began experiencing back pain after standing in the 
machine shop.  He joined the National Guard and occasionally 
had medication prescribed for his back.  In 1993 he fell and 
fractured his right foot.  He reportedly complained of back 
pain at that time but this was not documented. 

X-rays of the back revealed slight narrowing at the L5-S1 
disk space.  There otherwise appeared to be normal 
architecture of the vertebra and their joints and there 
appeared to be obliteration of the sacroiliac joint 
bilaterally.  Diagnosis was chronic low back strain, etiology 
undetermined.

VA examination in September 2002 revealed chronic 
intermittent lumbosacral spine pain with lumbar instability 
on x-ray and moderate-severe functional impairment.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2002).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24) (West Supp. 
2002); 38 C.F.R. § 3.6(a) (2002).  Active duty for training 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes or by members of the 
National Guard of any state.  See 38 U.S.C.A. § 101(22) (West 
1991); 38 C.F.R. § 3.6(c) (2002).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
Supp. 2002); 38 C.F.R. § 3.6(a) (2002).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23) (West 1991); 38 C.F.R. § 3.6(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

The record contains evidence of a current low back 
disability.  Service connection, however, requires that any 
such disability be related to the veteran's active military 
service.  

The veteran's reported history regarding his claimed 
disability appears to be inconsistent.  The veteran reported 
that he injured his back when falling from a ladder in 1993 
and also that he injured his back lifting heavy objects 
during his first period of active service and that his back 
was subsequently aggravated by the fall in 1993.  On several 
occasions the veteran received treatment for back pain and 
denied any specific injury.

Service medical records from the veteran's first period of 
service are negative for any complaints or treatment for back 
pain and the veteran's spine was determined to be normal on 
clinical evaluation on discharge from the Navy and on 
enlistment in the National Guard.  The record does not 
contain medical evidence of treatment for back pain until 
approximately April 1990.

The veteran contends that he injured/aggravated his back when 
he fell from a ladder in 1993 while on Guard duty.  Service 
records establish that the veteran sustained a fall during a 
period of inactive duty training in July 1993 and that he 
suffered a fractured calcaneus.  The records do not note any 
complaints or findings related to the veteran's back.  
Although the veteran is competent to report his 
symptomatology (i.e. that he had back pain after the ladder 
fall), contemporaneous medical records do not support his 
claim and the Board considers these records highly probative.

Various medical records note the veteran's reported history 
of injuring his back when he fell from the ladder in 1993.  
The Board notes, however, that a bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Even assuming that the veteran suffered back pain as a result 
of his fall, there is no competent medical evidence relating 
the veteran's current disability to any such injury.  On the 
contrary, private medical records indicate the veteran was 
seen for complaints of back pain as early as 1990 which he 
related was possibly due to pushing and pulling heavy 
equipment the day before, and the veteran was seen on 
numerous occasions for back pain prior to July 1993.  
Further, the VA examiner indicated that etiology was 
undetermined.  

The Board acknowledges the veteran's contentions that his 
current low back disability is related to incidents that 
occurred during his Navy and National Guard service.  The 
veteran, however, is not competent to render a medical 
opinion regarding causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The evidence simply does not establish that the veteran 
injured his back during his first period of service or that 
he injured his back when he fell from the ladder during a 
period of inactive duty training in 1993.  Additionally, 
there is no competent evidence suggesting a relationship 
between the veteran's current disability and his active 
military service.  As the preponderance of the evidence is 
against the claim for service connection for a low back 
disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Service connection for a low back disability is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

